                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

    MILTON DOWELL,                      )
                                        )
         Petitioner,                    )          Civil No. 17-71-JMH
                                        )
    V.                                  )
                                        )
    FRANCISCO QUINTANA, WARDEN,         )                  JUDGMENT
                                        )
         Respondent.                    )

                         ****   ****        ****    ****

         In keeping with the Court’s Order of even date herewith, IT

IS ORDERED:

         (1)   Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 [DE 1] is DENIED;

         (2)   that this Order is FINAL AND APPEALABLE and THERE IS NO

JUST CAUSE FOR DELAY; and

         (3)   that the Clerk shall STRIKE THIS MATTER FROM THE ACTIVE

DOCKET.

         This the 16th day of January, 2019.




                                       1 
 
